Per Curiam :
The plaintiffs in error filed this suit against defendants in error for the purpose of enjoining them from erecting a school building on a certain site selected by the defendants in error as trustees of a school district. Temporary injunction issued. On appeal to the Court of Civil Appeals at Amarillo, the temporary injunction was dissolved and the petition.dismissed. The plaintiffs in error, within the time allowed by law, filed their application for writ of error. However, on the presentation of the matter in this Court it has been made to appear, that the construction of the school house has been finished, regardless of the status of the case in the courts. There is therefore nothing for this Court to determine. If any wrong has been committed by anyone, the consideration of a moot case is not the method of righting that wrong. Because the question involved is moot, we dismiss the application.